Exhibit 10.24.1
AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS AMENDMENT (this “Amendment”) TO THE EMPLOYMENT AGREEMENT, dated as of
November 9, 2006 between Brightpoint, Inc., an Indiana corporation (the
“Employer” or the “Company”), and Vincent Donargo (the “Employee”) is entered
into as of December 30, 2008.
     WHEREAS, the Employer and the Employee have entered into an employment
agreement, dated as of November 1, 2006 (the “Agreement”); and
     WHEREAS, the Employer and Employee wish to amend certain sections of the
Agreement as provided below.
     NOW, THEREFORE, in consideration of the premises and mutual benefits and
covenants contained herein, the parties hereto agree as follows:
     1. Unless the context indicates otherwise, capitalized terms used and not
defined in this Amendment shall have the respective meanings assigned thereto by
the Agreement.
     2. This Amendment is effective as of the date first set forth above, except
as specifically provided otherwise.
     3. Section 7.F. of the Agreement shall be amended and restated in its
entirety as follows:
     “F. If the Employer terminates the Employee’s employment and this
Agreement, other than for Cause (as defined in Section 5), death or disability,
or other than as a result of the Employee’s termination of this Agreement or his
resignation, then the separation payment provided for in Section 7.C. above
shall be paid in a lump-sum cash payment within thirty (30) days after the
effective date of the Separation Agreement.”
     4. A new Section 11 is added to the Agreement as follows:
     “XI. Compliance with Code Section 409A. It is intended that any amounts
payable under this Agreement and the Employer’s and the Employee’s exercise of
authority or discretion hereunder shall comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), including the Treasury
regulations and other published guidance relating thereto, so as not to subject
the Employee to the payment of any interest or additional tax imposed under Code
Section 409A. To the extent any amount payable to the Employee from the
Employer, per this Agreement or otherwise, would trigger the additional tax
imposed by Code Section 409A, the payment arrangements shall be modified to
avoid such additional tax. Notwithstanding any provision in the Agreement to the
contrary, as needed to comply with Code Section 409A, payments due under this
Agreement shall be subject to a six (6) month delay such that amounts otherwise
payable during the six (6) month period following the Employee’s separation from
service shall be accumulated and paid in a lump-sum catchup payment as of the
first day of the seventh-month following separation from service.”

 



--------------------------------------------------------------------------------



 



     5. Miscellaneous.
          (a) This Amendment is a legal and binding obligation of the parties,
enforceable in accordance with its terms.
          (b) This Amendment shall be construed in accordance with the internal
laws and not the choice of law provisions of the State of Indiana.
          (c) Except as specifically amended hereby, the Agreement shall remain
in full force and effect. In the event the terms of the Agreement conflict with
this Amendment, the terms of this Amendment shall control.
          (d) Except as otherwise provided herein, this Amendment contains the
entire understanding between the parties, and there are no other agreements or
understandings between the parties with respect to the subject matter hereof. No
alteration or modification hereof shall be valid except by a subsequent written
instrument executed by the parties hereto.
          (e) This Amendment may be executed in any number of counterparts, and
each such counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute only one agreement. Any facsimile of this
Amendment shall be considered an original document.
     IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Amendment to the Agreement as of the date first set forth above.

            BRIGHTPOINT, INC.
      By:   /s/ Robert J. Laikin         Name:   Robert J. Laikin       
Title:   CEO        EMPLOYEE
      /s/ Vincent Donargo       VINCENT DONARGO           

2